Untermyer, J.
(dissenting). I find no error in the record warranting reversal of the unanimous determination of the Court of Special Sessions, which, of course, was in a superior position to determine issues of fact and which in this quasi-criminal proceeding was required to decide in favor of the defendant, unless the complainant’s testimony, was, in the language of this court, “ entirely satisfactory ” (People v. McKay, 72 App. Div. 527; Commissioner of Public Welfare [McNamee] v. Ryan, 238 App. Div. 607; Commissioner of Public Welfare, City of N. Y. v. Kotel, 256 App. Div. 352). In the present case the testimony of the complainant was not only unsatisfactory but was confusing and contradictory and the testimony of her mother tended to sustain the defense.
There was no error in relation to the hotel records which the complainant had abundant opportunity to produce. A representative of the hotel was present in court under subpoena with the records and was excused by the complainant’s eo.unsel. The complainant was accorded full latitude in cross-examination and was only restricted in asking questions which had previously been answered. No exception was taken either with respect to this alleged limitation of cross-examination or with respect to the hotel records. Even more significant is the fact that the appellant’s brief does not assert either of these rulings as error nor is reference even made to them.
The order appealed from should be affirmed.
Martin, P. J., Dore and Cohn, JJ., concur in Per Curiam opinion; Callahan, J., concurs in separate opinion; Untermyer, J., dissents in opinion.
Order reversed and a new trial ordered.